
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.19



2000 Stock Option Plan



Sabre Holdings Corporation

As Amended and Restated
Effective as of November 13, 2000


--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


Section 1.
 
Purpose and Definitions
 
1
Section 2.
 
Administration
 
2
Section 3.
 
Stock Subject to Plan
 
3
Section 4.
 
Stock Options
 
3
Section 5.
 
Stock Appreciation Rights
 
4
Section 6.
 
Change in Control
 
5
Section 7.
 
Amendments and Termination
 
7
Section 8.
 
General Provisions
 
7
Section 9.
 
Term
 
8

--------------------------------------------------------------------------------




Sabre Holdings Corporation
2000 Stock Option Plan


Section 1. Purpose and Definitions

        The purpose of Sabre Holdings Corporation's Stock Option Plan (the
"Plan") is to enable Sabre Holdings Corporation (the "Company") to attract,
retain, and reward employees of the Company, its Subsidiaries, and its
Affiliates, and strengthen the mutuality of interests between such individuals
and the Company's shareholders, by offering such individuals stock incentives in
the Company.

For purposes of the Plan, the following terms shall be defined as follows:

a."Affiliate" means any entity, other than the Company and any Subsidiary, that
is designated by the Board as a participating employer under the Plan, so long
as the Company directly or indirectly owns at least twenty percent (20%) of the
combined voting power of the stock or other equity interests of such entity or
at least twenty percent (20%) of the equity interests of such entity.

b."Award" means a Stock Option or Stock Appreciation Right granted hereunder.

c."Board" means the Board of Directors of the Company.

d."Cause" means, but is not limited to, any of the following actions: theft,
dishonesty or fraud, insubordination, persistent inattention to duties or
excessive absenteeism, violation of the Company's work rules, business ethics
policy, other policies or state or federal law, or any other conduct which would
disqualify the Participant from entitlement to unemployment benefits. The
determination of whether Cause exists shall be made in the Company's sole
discretion.

e."Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

f."Committee" means the Committee referred to in Section 2.

g."Company" means Sabre Holdings Corporation, a corporation organized under the
laws of the State of Delaware, or any successor corporation.

h."Disability" means disability as determined by the Committee.

i."Effective Date" means November 13, 2000.

j."Employee" means a regular full or part-time employee of the Company,
Subsidiaries and Affiliates, as determined by the Committee.

k."Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

l."Fair Market Value" means, as of any given date, unless otherwise determined
by the Committee in good faith, the mean between the highest and lowest quoted
selling price, regular way, of the Stock on the New York Stock Exchange ("NYSE")
or the National Association of Securities Dealers Automated Quotation System
("NASDAQ") or, if no such sale of Stock occurs on the NYSE or NASDAQ on such
date, the fair market value of the Stock as determined by the Committee in good
faith.

m."Participant" means an Employee receiving an Award hereunder.

n."Person" means "person" as defined in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d) and 14(d) thereof, including a "group" as defined in
Section 13(d) of the Exchange Act but excluding the Company and any Subsidiary
and any employee benefit plan sponsored or maintained by the Company or any
Subsidiary (including any trustee of such plan acting as trustee).

o."Plan" means Sabre Holdings Corporation's 2000 Stock Option Plan, as amended
from time to time.

--------------------------------------------------------------------------------



p."Retirement" means, unless otherwise determined by the Committee, retirement
from employment with the Company or any Subsidiary or Affiliate on or after age
65 or age 55 with 10 years Company service.

q."Stock" means the Class A Common Stock, $.01 par value per share, of the
Company, or any successor security resulting from any merger, reorganization,
consolidation, recapitalization, reorganization or other change in corporate
structure affecting the stock as determined by the Committee in accordance with
Section 3(c).

r."Stock Appreciation Right" means the right to participate in an increase in
the value of a share of Stock pursuant to an award granted under Section 5.

s."Stock Option" or "Option" means any non-qualified option to purchase shares
of Stock (other than any stock option intended to be and designated as an
"Incentive Stock Option" within the meaning of section 422 of the Code) granted
pursuant to Section 4.

t."Subsidiary" means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

In addition, the terms "Change in Control," "Potential Change in Control," and
"Change in Control Price" shall have the meanings set forth in Section 6.

Section 2. Administration

a.The Plan shall be administered by a Committee of not less than two members of
the Board, who shall be appointed by, and serve at the pleasure of, the Board.
In selecting the members of the Committee, the Board shall take into account, to
the extent applicable, the requirements for the members of the Committee to be
treated as "Outside Directors" within the meaning of Section 162(m) of the Code
and "Non-Employee Directors" for purposes of Rule 16b-3, as promulgated under
Section 16 of the Exchange Act. The functions of the Committee specified in the
Plan shall be exercised by the Board, if and to the extent that no Committee
exists that has the authority to so administer the Plan.

b.The Committee shall have full authority to grant Awards, pursuant to the terms
of the Plan, to Employees.

c.In particular the Committee shall have the authority:

i.To select Employees to whom Awards may from time to time be granted hereunder;

ii.To determine whether and to what extent Awards are to be granted to one or
more Employees;

iii.Subject to the provisions of Sections 3 and 4, to determine the number of
shares to be covered by each such Award;

iv.To determine the terms and conditions of any Award (including, but not
limited to the share price and any restriction or limitation, or any vesting
acceleration or waiver of forfeiture restrictions regarding any Award and/or the
shares of Stock relating thereto);

v.To determine whether and under what circumstances a Stock Option may be
settled in cash instead of Stock;

vi.To designate the Corporate Secretary of the Company, other officers or
employees of the Company, or competent professional advisors, to assist the
Committee in the administration of the Plan;

2

--------------------------------------------------------------------------------



vii.To delegate authority to the Corporate Secretary of the Company, or other
officers or employees of the Company to execute agreements or other documents on
its behalf;

viii.To delegate authority to the Corporate Secretary of the Company, or other
officers or employees of the Company to act on its behalf concerning any matter
related to the Plan, including without limitation the ability to make grants and
Awards hereunder.



d.The Committee or its designee shall have the authority to adopt, alter, and
repeal such rules, guidelines and practices governing the Plan as it shall, from
time to time, deem advisable; to interpret the terms and provisions of the Plan
and any award issued under the Plan (and any agreements relating thereto); and
to otherwise supervise the administration of the Plan.

e.All decisions made by the Committee or its designee pursuant to the provisions
of the Plan shall be final and binding on all persons, including the Company and
Employees.

Section 3. Stock Subject to Plan

a.The total number of shares of Stock reserved and available for distribution
under the Plan shall be seven million (7,000,000). In no event shall the total
of (i) shares of Stock subject to Awards plus (ii) shares of Stock issued under
the Plan exceed the amount available.

b.Subject to Section 5(h), each share of Stock as to which a Stock Option or
Stock Appreciation Right has been granted shall again be available for
distribution in connection with future awards under the Plan if (i) such share
ceases to be subject to an Award or is otherwise forfeited, (ii) the Award to
which such share relates is settled in cash or other property, (iii) the Award
to which such share relates otherwise terminates without the share of Stock
being issued to the Participant, (iv) such share otherwise issuable hereunder is
withheld in order to pay the exercise price or tax withholding for Awards, or
(v) such share is used to pay the exercise price or tax withholding of other
Awards.

c.In the event of any merger, reorganization, consolidation, recapitalization,
Stock dividend, Stock split, extraordinary cash dividend, or other change in
corporate structure affecting the Stock, such substitution or adjustment may be
made in the aggregate number of shares reserved for issuance under the Plan,
and/or in the number and option price of shares subject to outstanding Awards,
as may be determined to be appropriate by the Committee, provided that the
number of shares subject to any award shall always be a whole number.

Section 4. Stock Options

        Options granted under the Plan shall be subject to the following terms
and conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:

a.Price. The Option price per share of Stock purchasable under a Stock Option
shall be determined by the Committee at the time of grant but shall be not less
than one hundred percent (100%) of the Fair Market Value of the Stock at grant.

b.Term. The Committee shall fix the term of each Stock Option, but no Stock
Option shall be exercisable more than ten (10) years after the date the Option
is granted.

c.Exercisability. Stock Options shall be vested or exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at or after grant; provided, however, that, except as provided in
Section 6, or unless otherwise determined by the Committee at or after grant, no
Stock Option shall be exercisable prior to the first anniversary date of the
granting of the Option. If any Stock Option is exercisable only in installments,
the Committee may waive such installment exercise provisions at any time at or
after grant in whole or in part, based on such factors as the Committee shall
determine.

3

--------------------------------------------------------------------------------



d.Method of Exercise. Subject to whatever installment exercise provisions apply
under Section 4(c), Stock Options may be exercised in whole or in part at any
time during the option period, by giving written notice of exercise to the
Company, or its designated representative, specifying the whole number of shares
to be purchased. Such notice shall be accompanied by payment in full of the
purchase price and required tax withholding, either by check, note or such other
instrument as the Committee may accept. As determined by the Committee at or
after grant, payment in full or in part may also be made in the form of various
cashless exercise methods, or in the form of unrestricted Stock already owned by
the Participant; provided that such unrestricted Stock has been held by the
Participant for at least six months prior to tender upon exercise. No shares of
Stock shall be issued until full payment therefore has been made. A Participant
shall generally have the rights to dividends or other rights of a shareholder
with respect to the shares subject to the Option when the Participant has given
written notice of exercise, has paid in full for such shares, and, if requested,
has given the representation described in Sections 8(a) and 8(b).

e.Transferability. Unless the Committee shall permit (on such terms and
conditions as it shall establish), no Option may be transferred, assigned,
pledged or hypothecated (except by will or the laws of descent and distribution)
or be subject to execution, attachment, or similar process. Upon any attempt to
effect any such disposition, or upon the levy of any such process, the Option
will become null and void.

f.Termination for Cause. If a Participant's employment by the Company or any
Subsidiary or Affiliate is terminated for Cause, the Stock Option shall
thereupon terminate, whether or not vested or exercisable at that time.
Notwithstanding anything herein to the contrary, if subsequent to a
Participant's termination, the Committee determines that, either prior or
subsequent to the Participant's termination, the Participant engaged in conduct
that would constitute Cause, such Participant shall forthwith cease to have any
right to exercise any Award.

g.Other Termination. If a Participant's employment by the Company or any
Subsidiary or Affiliate terminates for any reason other than for Cause, any
unexercisable Stock Option shall thereupon terminate and any exercisable Stock
Option held by such Participant may thereafter be exercised in accordance with
the terms and conditions established by the Committee.

h.Buyout. The Committee may at any time offer to buy out for payment in cash or
Stock an Option previously granted, based on such terms and conditions as the
Committee shall establish and communicate to the Participant at the time that
such offer is made.

Section 5. Stock Appreciation Rights

        Stock Appreciation Rights granted under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions as the Committee shall deem desirable:

a.Price. Upon the exercise of a Stock Appreciation Right, a Participant shall be
entitled to receive an amount in cash and/or shares of Stock equal in value to
the excess of the Fair Market Value on the date of exercise of one share of
Stock over the exercise price per share determined by the Committee at the time
of grant multiplied by the number of shares in respect of which the Stock
Appreciation Right shall have been exercised, with the Committee having the
right to determine the form of payment. When payment is to be made, the amount
and/or number of shares (when payment is to be made in shares) to be paid shall
be calculated on the basis of the Fair Market Value of the shares on the date of
exercise.

b.Term. The term of each Stock Appreciation Right shall be fixed by the
Committee, but no Stock Appreciation Right shall be exercisable more than ten
(10) years after the date the Stock Appreciation Right is granted.

4

--------------------------------------------------------------------------------



c.Exercisability. Stock Appreciation Rights shall be vested or exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at or after grant; provided, however, that, except
as provided in Section 6, or unless otherwise determined by the Committee at or
after grant, no Stock Appreciation Right shall be exercisable prior to the first
anniversary date of the granting of the Stock Appreciation Right. If the
Committee provides that any Stock Appreciation Right is exercisable only in
installments, the Committee may waive such installment exercise provisions at
any time at or after grant in whole or in part, based on such factors as the
Committee shall determine.

d.Method of Exercise. Subject to whatever installment exercise provisions apply
under Section 5(c), Stock Appreciation Rights may be exercised in whole or in
part as to a whole number of shares at any time during the exercise period, by
giving written notice of exercise to the Company, or its designated
representative, specifying the number of shares to be exercised.

e.Transferability. Unless the Committee shall permit (on such terms and
conditions as it shall establish), no Stock Appreciation Right may be
transferred, assigned, pledged or hypothecated (except by will or the laws of
descent and distribution) or be subject to execution, attachment, or similar
process. Upon any attempt to effect any such disposition, or upon the levy of
any such process, the Stock Appreciation Right will become null and void.

f.Termination for Cause. If a Participant's employment by the Company or any
Subsidiary or Affiliate is terminated for Cause, the Stock Appreciation Right
shall thereupon terminate, whether or not exercisable at that time.
Notwithstanding anything herein to the contrary, if subsequent to a
Participant's termination, the Committee determines that, either prior or
subsequent to the Participant's termination, the Participant engaged in conduct
which would constitute Cause, then such Participant shall forthwith cease to
have any right to exercise any Award.

g.Other Termination. If a Participant's employment by the Company or any
Subsidiary or Affiliate terminates for any reason other than for Cause, any
unexercisable Stock Appreciation Right shall thereupon terminate and any
exercisable Stock Appreciation Right held by such Participant may thereafter be
exercised in accordance with the terms and conditions established by the
Committee.

h.Upon the exercise of any Stock Appreciation Right, the number of shares issued
under such Stock Appreciation Right based on the value of the Stock Appreciation
Right at the time of exercise shall be deemed to be shares issued for purposes
of the share authorization set forth in Section 3.

Section 6. Change in Control

a.Impact of Event. In the event a Change in Control or a Potential Change in
Control occurs as determined by the Committee or the Board at or after grant,
subject to any right of approval expressly reserved by the Committee or the
Board at the time of such determination, the following shall occur:

i.Any Stock Appreciation Rights or Stock Options awarded under the Plan shall
continue in effect or, if continuation is not possible, shall be equitably
converted to Stock Options or Stock Appreciation Rights of any successor entity;
or

ii.If continuation or conversion under 6(a)(i) is not possible, all
unexercisable Stock Options and Stock Appreciation Rights shall become fully
exercisable, and the Board shall either provide Participants with a reasonable
period within which to exercise, or settle in cash;

iii.If the Board chooses to settle in cash pursuant to Section 6(a)(ii), the
value of all outstanding Awards to the extent vested hereunder shall, unless
determined otherwise by the Board in its sole discretion at or after grant but
prior to any Change in Control or Potential Change in Control, be the excess of
the Change in Control Price as of the date such Change in Control

5

--------------------------------------------------------------------------------



or such Potential Change in Control is determined to have occurred or such other
date as the Board may determine prior to the Change in Control or Potential
Change on Control, over the exercise price. "Change in Control Price" means the
highest price per share paid in any transaction reported on the NYSE or NASDAQ
Composite Index, or paid or offered in any bona fide transaction related to a
potential or actual Change in Control of the Company at any time during the
sixty (60) day period immediately preceding the occurrence of the Change in
Control (or, where applicable, the occurrence of the Potential Change in Control
event), in each case as determined by the Committee.

b.Termination without Cause. In the event a Participant is involuntarily
terminated without Cause within one year following a Change in Control or
Potential Change in Control, such Participant's previously unexercisable and
unvested Stock Options and Stock Appreciation Rights shall become fully vested
and remain exercisable for three (3) months following such termination.

c.Definition of "Change in Control". A "Change in Control" means the happening
of any of the following:

i.When any Person, directly or indirectly, becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act, as amended from time to time) of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company's then outstanding securities;

ii.The individuals who, as of the Effective Date of this Plan, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date of the Plan whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

iii.Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another corporation (a "Business Combination"), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the then outstanding shares of stock of the Company (the "Outstanding Company
Stock") and the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities") immediately prior to such Business
Combination beneficially own, directly or indirectly, more than sixty percent
(60%) of, respectively, the then Outstanding Company Stock and the combined
voting power of the then Outstanding Company Voting Securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or throughout one or
more subsidiaries), (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, twenty-five percent
(25%) or more of respectively, the then Outstanding Company Stock resulting from
such Business Combination or the combined voting power of the then Outstanding
Company Voting Securities except to the extent that such ownership existed prior
to the Business Combination, and (C) at least a majority of the members of the

6

--------------------------------------------------------------------------------



board of directors of the corporation resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

iv.Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



e.Definition of Potential Change in Control. A "Potential Change in Control"
means the happening of any one of the following:

i.The approval by shareholders of an agreement by the Company, the consummation
of which would result in a Change in Control of the Company; or

ii.The acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than the Company or a Subsidiary or any Company
employee benefit plan (including any trustee of such plan acting as such
trustee) of securities of the Company representing five percent (5%) or more of
the combined voting power of the Company's outstanding securities and the
adoption by the Board of Directors of a resolution to the effect that a
Potential Change in Control of the Company has occurred for purposes of this
Plan.

Section 7. Amendments and Termination

a.The Committee may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the Options or
Stock Appreciation Rights previously granted to a Participant without the
Participant's consent.

b.The Committee may amend the terms of any award theretofore granted,
prospectively or retroactively, but subject to Section 3 above, no such
amendment shall impair the options or stock appreciation rights previously
granted to a Participant without the Participant's consent.

c.Subject to the above provisions, the Committee shall have broad authority to
amend the Plan for any reason, including without limitations to take in to
account changes in applicable securities and tax laws and accounting rules, as
well as other developments.

Section 8. General Provisions

a.The Committee may require each Participant purchasing shares pursuant to and
under the Plan to represent to and agree with the Company in writing that the
Participant is acquiring the shares without a view to distribution thereof. The
certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.

b.All certificates for shares of Stock delivered under the Plan shall be subject
to such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules. regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Stock is then listed,
NASDAQ, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.

c.Nothing contained in this Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required, and such arrangements may be either generally applicable
or applicable only in specific cases.

d.The adoption of the Plan shall not confer upon any employee of the Company or
any Subsidiary or Affiliate any right to any Award under the Plan, nor the
continued employment with the Company or a Subsidiary or Affiliate, as the case
may be, nor shall it interfere in any way with the

7

--------------------------------------------------------------------------------



right of the Company or a Subsidiary or Affiliate to terminate the employment of
any of its employees at any time.

e.Except as the Participant and the Company may otherwise agree, no later than
the date as of which an amount first becomes includible in the gross income of
the Participant for federal income tax purposes with respect to any award under
the Plan, the Participant shall pay to the Company, or make arrangements
satisfactory to the Committee regarding the payment of any federal, state, or
local taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Committee, withholding obligations
may be settled with Stock, including Stock that is part of the Award that gives
rise to the withholding requirement, provided that no more than the minimum
withholding tax is paid through share withholding. The withholding requirement
may be paid with unrestricted stock already owned by the Participant, provided
that such stock has been held by the Participant for at least six months prior
to tender for purposes of payment of withholding taxes. The obligations of the
Company under the Plan shall be conditional on such payment of arrangements and
the Company and its Subsidiaries or Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.

f.The Plan and all awards made and actions taken thereunder shall be governed by
and construed in accordance with the laws of the State of Delaware.

Section 9. Term

        No Awards shall be granted pursuant to the Plan on or after March 15,
2010, but Awards granted prior to March 15, 2010 may extend beyond that date.

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.19



2000 Stock Option Plan
Sabre Holdings Corporation As Amended and Restated Effective as of November 13,
2000
TABLE OF CONTENTS
Sabre Holdings Corporation 2000 Stock Option Plan
